Citation Nr: 1132903	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for a left knee disability, to include on an extraschedular basis.  

2.  Entitlement to an initial schedular rating greater than 10 percent for a right knee disability.  

3.  Entitlement to an extraschedular rating greater than 10 percent for a right knee disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a cervical spine disorder.  

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a lumbar spine disorder.  
   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1996 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for erectile dysfunction, entitlement to a temporary total disability evaluation under 38 C.F.R. § 4.30 based on left knee surgery in February 2006,  and entitlement to a clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a left shoulder disorder and a lumbar spine disorder, an increased rating for the left knee disability, and an extraschedular rating for the right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right knee disability is manifested by pain, effusion, locking, and meniscal separation but is not manifested by limitation of flexion to fewer than 90 degrees, limitation of extension to greater than 0 degrees, instability, ankylosis, or malunion or nonunion.

2.  Chronic tinnitus was incurred in service.  

3.  The Veteran does not have a service-connectable cervical spine disorder.    


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 20 percent but no higher for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 (2010).  

2.  The criteria for service connection of tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection of a cervical spine disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of service connection for tinnitus, the decision below grants service connection for tinnitus.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With respect to the claim of service connection for a cervical spine disorder, the RO provided the appellant pre-adjudication notice by letter dated in June 2006.  

With respect to the claim of entitlement to an increased schedular rating, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the record reflects that the appellant was provided notice of the effective date and disability ratings in June 2006, prior to the initial award of service connection, and notice specific to the claim of increased rating in March 2011.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that VA was unable to obtain the Veteran's service medical records.  However, VA notified the Veteran that it was unable to obtain the service medical records and asked the Veteran to provide copies of all records in his possession.  The Veteran then submitted all available copies in his possession, and it appears that all available service medical records have been associated with the file.  The Board further acknowledges that it appears that there are outstanding VA treatment records relevant to the claim of increased rating for the right knee, specifically, VA medical records associated with treatment provided in September and November 2007.  The histories and findings associated with the treatment in September and November 2007 are reported in a February 2008 VA treatment record, however.  Thus, the Board finds no prejudice results from the absence of the September and November 2007 VA treatment records.  

Additionally, VA afforded the appellant an examination to determine the existence of a current cervical spine disorder which the Board finds is adequate for adjudicative purposes:  the examiner reviewed the claims file, elicited a medical history from the Veteran, conducted all appropriate testing, and provided an explanation for his determination that there was no current disability, and the Veteran has not alleged that the examination was inadequate or that his condition has changed or that a diagnosis has been rendered since the examination was performed.   VA also afforded the appellant examinations to determine the nature and severity of the right knee disability.  The Board acknowledges that the Veteran contends that the most recent examination was not adequate.  However, review of the 2010 VA examination records indicates that the examiner elicited medical histories from the Veteran, to include his reported medications, conducted the appropriate testing, and reported all relevant findings, including the existence of crepitus, and the Board finds the examination record documents all the information needed to rate the right knee disability disorder.  Additionally, review of the treatment records dating contemporaneous with and after the examination reflects findings and histories which are, at worst, consistent with those reported in the 2010 examination record.  Thus, as the Board finds there is an absence of credible, competent evidence of a worsening of the condition or the inadequacy of an examination, the Board finds that the evidence currently of record is adequate for rating purposes.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

A January 2006 private magnetic resonance imaging (MRI) report reflects the Veteran's history of right knee pain.  The report indicates that MRI showed a tear of the medial meniscus and a small amount of joint fluid.  

A February 2006 private treatment record reflects the Veteran's history of intermittent pain in the knees.  Examination revealed a very mild effusion in the right knee.  There was no gross instability with varus or valgus stressing at 0 and 30 degrees of flexion.  Lachman's and anterior and posterior drawer tests were negative.  McMurray's test was positive with medial joint line pain.  The Veteran was assessed with medial meniscal tears of the right knee.  A June 2006 private treatment record reflects the Veteran's history of persistent discomfort and swelling in the knees.  See Eakin treatment records.  

A July 2006 VA examination record reflects the Veteran's history of bilateral knee pain, stiffness, and weakness.  The Veteran reported that his knee disability resulted in difficulty with prolonged standing or walking (more than 2 hours), climbing, or using stairs.  The Veteran also reported episodes of locking every two days and episodes of instability every two months.  The Veteran denied use of an assistive device.  He indicated that he worked and reported that his knee disabilities caused him to take twice as long to complete a task.  Testing revealed range of motion from 0 to 140 degrees for both knees.  There was only minimal pain with range of motion and no additional limitation after repetition.  The Veteran estimated that he had flare-ups of pain four times a year, lasting approximately four hours each flare-up. There was no clinical sign of instability and no evidence of swelling or crepitus.  There was mild tenderness in the medial aspect of the knee.   McMurray and drawer sign tests were negative.  

A June 2007 private treatment record reflects the Veteran's history of constant aching pain in the knee, with occasional sharp shooting pains, particularly when the knee was bent.  The Veteran reported that the pain was alleviated by ice and medication.  The Veteran added that he took one-half tab of Percocet, which he found helpful, and estimated that he took 30 each month.  Examination revealed normal albeit painful range of motion.  There was no crepitus or swelling.  The examiner diagnosed the Veteran with osteoarthritis with evidence of tear.  

X-ray images taken in September 2007 showed no evidence of acute fracture, dislocation, or osseous deformity and no effusion, and the joint was within normal limits.  An MRI showed an oblique tear of the medial meniscus and mild degenerative change.  The Veteran was assessed with mild right knee pain with radiographic evidence of meniscal tear.  In November 2007, the Veteran was assessed with mild right knee pain with radiographic evidence of meniscal tear and mechanical symptoms.  See February 2008 VA treatment record.  

A November 2008 VA treatment record reflects the Veteran's history of persistent right knee pain.  Examination revealed full range of motion and no effusion.  There was crepitus, and the patella was slightly hypermobile, tracking slightly lateral within trochlea.  There was tenderness at the medial and lateral facet patella.  The knee was stable to varus and valgus stress, and Lachman's test was negative.  

A November 2008 X-ray report indicates mild osteoarthritis and mild joint effusion  

An April 2010 VA treatment record reflects the Veteran's history of persistent right knee pain.  Examination revealed full range of motion and no effusion.  There was crepitus, and the patella was slightly hypermobile, tracking slightly lateral within trochlea.  There was tenderness at the medial and lateral facet patella and mild medial joint line tenderness.  The knee was stable to varus and valgus stress, and Lachman's test was negative.  An August 2010 VA treatment record reflects the Veteran's history that although the right knee was slightly problematic, it was minor in comparison to the left knee.  

A November 2010 VA examination record reflects the Veteran's history of right knee pain, weakness, occasional instability, and occasional locking.  He denied stiffness.  The Veteran reported that his knee condition affects his occupational functioning because it slowed him down and that it resulted in functional impairment because he was unable to run, squat, bend, stand more than 25 minutes, or walk more than one block.  He also reported that he had flare-ups approximately three to four times a week, generally due to prolonged walking or cold or inclement weather.   Examination revealed range of motion from 0 to 110 degrees with pain beginning at 90 degrees.  There was no additional loss of motion after repetition.  There was crepitus but no posterior, anterior, or lateral instability, and McMurray's test was negative.  The Veteran was assessed with chondromalacia and medial meniscal tear.  

A December 2010 VA treatment record reflects the Veteran's history of slightly increased knee pain.  Examination revealed no effusion.  There was crepitus without pain.  Range of motion was from 0 to 130 degrees without instability or pain.  There was joint line tenderness.  

The Veteran's right knee disability is rated at 10 percent for pain and functional impairment.  After review of the evidence, the Board finds a 20 percent rating is warranted under Diagnostic Code (DC) 5258 based on the radiographic evidence of meniscal tears and effusion and the Veteran's competent and credible histories of locking and pain.  The Board acknowledges that the record only includes two radiographic finding of effusion and that the record otherwise consistently reflects negative findings as to swelling, which suggests the Veteran does not have "frequent" joint effusion.  Based on the absence of X-ray reports which show no joint effusion, however, and in light of the severity of the reported pain and other functional impairment caused by the right knee disability, the Board finds a 20 percent rating is warranted under DC 5258.  

The Board has considered whether a higher or separate rating is warranted under alternate rating criteria.  Initially, the Board notes that there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  Thus, DC 5256 and 5262 are not for consideration.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a noncompensable rating is assigned for flexion limited to 60º, a 10 percent rating for flexion limited to 45º, a 20 percent rating for flexion limited to 30º, and a 30 percent rating for flexion limited to 15º.  DC 5261 provides a noncompensable rating for extension limited to 5º, a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  Additionally, a 10 percent rating is available under DC 5003 for arthritis that is manifested by limitation of motion that is otherwise noncompensable under the rating criteria.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A compensable rating is not warranted under either DC 5260 or 5261 for the right knee disability.  In this case, the evidence consistently indicates that the Veteran can fully extend and can flex to at least 90 degrees without pain, to include after repetition, which is too significant to warrant a higher rating under either DC 5260 or 5261, even after consideration of functional impairment and pain.  Consequently, a higher rating is not available under DC 5260 or 5261 at any time during the appellate period.  A compensable rating is also not warranted under DC 5003:  although X-ray imaging has revealed arthritis in the right knee, the Veteran's range of motion is too significant to approximate even a noncompensable rating under DC 5260 or 5261 and his histories of pain are already considered in the assignment of a rating under DC 5262.  See 38 C.F.R. § 4.14 (2010)

A compensable rating is also not warranted under DC 5257, which rates instability.  DC 5257 provides a 10 percent rating for slight instability and a 20 percent rating for moderate instability.  The Board acknowledges that the Veteran has reported occasional instability.  The record does not report any objective findings of instability or laxity, however.  In the absence of such findings, the Board finds a compensable rating is not warranted under DC 5357.

In sum, the Board finds an initial schedular rating of 20 percent, but no higher, is warranted for the Veteran's right knee disability.  The issue of entitlement to an extraschedular rating is addressed in the remand portion of this decision.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Tinnitus 

The Veteran reports that he has had tinnitus since approximately 1999 or 2001.  He  believes the tinnitus results from in-service noise exposure, particularly from the flight line and ambulance sirens.  See November 2005 claim; April 2011 hearing transcript. 

Service and post-service medical records reflect no histories or findings suggestive of tinnitus.  

After review of the evidence, the Board finds service connection for tinnitus is warranted.  The Board acknowledges that the evidence of record does not document evidence of tinnitus during service.  However, the Veteran is competent to report that he developed tinnitus during service and that he had had tinnitus since service, and the Board finds the Veteran's history credible and consistent with the nature of his service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471 (1994).  See also Jandreau, 492 F.3d at 1372 (the layperson may be competent to identify the condition where the condition is simple).  Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds service connection is warranted.  

Cervical Spine

The Veteran contends that he has a cervical spine disorder as a result of service.  He reports that the problems with the neck, to include pain, tightness, and popping, onset after sustaining an injury while playing hockey.  He reports that his neck problems were then exacerbated by meningitis.  See, e.g., April 2011 hearing transcript.  

A January 2000 service treatment record reflects the Veteran's history of pain shooting from the lower cervical, radiating over the head, for which he had been taking Motrin.  After examination, the Veteran was assessed with neck pain, prescribed medication, advised to use ice and continue using Motrin, and told to return as needed.  A June 2000 emergency treatment record reflects the Veteran's history of neck pain which onset after he was hit while playing roller hockey.  The Veteran was initially assessed with neck contusion.  After examination, he was assessed with left laryngeal contusion.  A July 2000 service treatment record reflects the Veteran's one-month history of neck pain, since the roller hockey injury.  The Veteran explained that he had been taking Motrin for the pain, but the pain persisted.  After examination, the Veteran was assessed with trapezium spasm, right greater than left.  In August 2002, the Veteran reported a history of stiff neck, headache, fever, upper shoulder pain, and photophobia.  After examination, he was ultimately assessed with, and treated for, meningitis.    

The post-service treatment records, which date up to January 2011, reflect no histories or findings suggestive of a cervical spine disorder.  

A July 2006 VA examination record reflects the Veteran's history of intermittent cervical pain and stiffness and difficulty with rotation after prolonged activity.  After examination, the examiner assessed the Veteran with normal cervical spine examination.  The examiner stated that the lack of diagnosis was justified in spite of the Veteran's complaints because there was no evidence to support a diagnosis.  

After review of the evidence, the Board finds service connection is not warranted for a cervical spine disorder because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of a cervical spine disorder during any part of the appellate period; instead, a VA examiner determined that the Veteran did not have a cervical spine disorder.  The Board acknowledges that Veteran reports symptoms including pain and stiffness involving his cervical spine.  Except in circumstances not applicable here, service connection will not be granted for these symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).   In this case, the evidence does not suggest that the Veteran has an underlying disorder.  As such, service connection is not warranted.   


ORDER

An initial schedular rating of 20 percent but no higher for a right knee disability is granted, subject to the law and regulations governing the payment of monetary benefits. 

Service connection for tinnitus is granted.  

Service connection for a cervical spine disorder is denied.  

REMAND

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The Board is precluded from assigning an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Veteran reports that his knee disabilities result in constant pain so severe that he uses narcotic medication for pain management.  The evidence of record documents that the Veteran has been prescribed narcotics for pain relief, including Percocet and Oxycodone.  The Board finds that the criteria do not contemplate constant pain so severe that it requires narcotic medication.  As the rating criteria is inadequate, the issue of entitlement to extraschedular compensation for the Veteran's service-connected knee disabilities are remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, further development is needed on the claim for an increased schedular rating for the left knee disability.  As noted in the Introduction, the Veteran submitted evidence pertaining to surgical treatment of his left knee performed in 2006, during the course of the appeal, but the RO has not yet adjudicated a claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30.  This is significant because staged ratings may be assigned.  See Fenderson, 12 Vet. App. at 119.  As consideration regarding whether the Veteran is entitled to a temporary total evaluation at any time during the appeal period is inextricably intertwined with the increased rating claim on appeal, both issues must be adequately addressed prior to final adjudication of the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Further development is also needed on the claim of service connection for a lumbar spine disorder.  Specifically based on the evidence of a current disorder, the complaints of low back pain during service, and the Veteran's competent histories of lumbar spine symptoms since service, a VA examination is needed to determine whether the Veteran's lumbar spine disorder onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Finally, further development is needed on the claim of service connection for a left shoulder disorder.  Specifically, based on the Veteran's competent histories of left shoulder symptoms during and since service, a VA examination is needed to determine whether the Veteran has a left shoulder disorder and, if so, whether it onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his knees, shoulder and back since service.  Obtain all outstanding, relevant VA treatment records, to include those dating after January 7, 2011, and before June 25, 2008.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported lumbar spine disorder.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service, to include the in-service lumbar puncture.  The examiner is requested to provide an explanation for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

3.  After completion of #1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported left shoulder disorder.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset during service or is causally related to service.  The examiner is requested to provide an explanation for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4.  After completion of the foregoing, refer the Veteran's claim for increased rating for right and left knee disabilities to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

5.  Adjudicate the referred issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for left knee surgery in February 2006.

6.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


